UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITIONREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File No.333-157281 CHINA DU KANG CO., LTD. (Exact name of Registrant as specified in its charter) NEVADA 90-0531621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28, Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Smaller Reporting Company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: August 16, 2012: 100,113,774 shares of common stock EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2012 is to provide a complete Form 10-Q with all required items in Parts I and II and, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, the certifications of our Chief Executive Office and Chief Financial Officer. An incomplete 10-Q containing only draft our financial statements and notes was inadvertently filed by our EDGAR agent on August 14, 2012 instead of an NT 10-Q that was to be submitted. Accordingly, this amendment amends and restates Part I, Items 1 through 4, particularly to include our final financial statements and notes, and Part II, Item 6 (Exhibits) to reflect all disclosure required in Form 10-Q for smaller reporting companies. This Amendment No. 1 to Form 10-Q does not reflect subsequent events occurring after the original filing date of the Form 10-Q. 2 China Du Kang Co., Ltd. FORM 10-Q/A TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of June 30,2012 (unaudited) and December 31, 2011 (audited) 4 Consolidated Statements of Operationsfor the three and six months ended June 30, 2012 and 2011 (unaudited) 5 Consolidated Statement of Comprehensive Income for the three and six months ended June 30,2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flowsf or the three and six months ended June 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements 8 - 33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 6. Exhibits 40 Signatures 41 3 PART I - FINANCIAL INFORMATION ITEM 1- FINANCIAL INFORMATION CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 4) Others receivable Prepaid expenses (Note 5) Inventories (Note 6) Total current assets Property, Plant and Equipment, net (Note 7) Intangible assets, net (Note 8) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 9) Others payable Taxes payable (Note 10) Deferred revenue Employee security deposit Lease liability-current (Note 15) Total Current Liabilities Long-term Liabilities: Lease liability-long-term (Note 15) Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 15) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of June 30, 2012 and December 31, 2011 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,774 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd.Shareholders' equity (deficit) Noncontrolling Interest Total Shareholders' Equity (Deficit) Total Liabilities and Shareholders' Equity (Deficit) $ $ See Notes to Consolidated Financial Statements 4 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Sales of Liquor $ License Fees Total Revenues Costs of Revenues Costs of Liquor Sold Costs of License Fees - Total Costs of Sales Gross Profit Operating Expenses Selling Expenses Advertising expenses - Promotion expenses Travel and entertainment Total Selling Expenses General and administrative expenses Payroll Employee benefit and pension Depreciation and amortization expenses Professional fees and consultancy fees Office expenses Vehicle expenses Travel and entertainment Other general and administrative expenses ) Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operation Other Income (Expenses) Interest income Interest expenses ) Imputed interest - ) - ) Governmental subsidy - - - Other income (expense) Total other income (expenses) Income (Loss) before Provision for Income Tax ) ) Provision for Income Tax ) Net Income (Loss) ) ) Less: Net income attributable to noncontrolling interest ) Net Income (Loss) attributable toChina Du Kang Co., Ltd. $ $ ) $ $ ) Basic and Fully Diluted Earnings per Share $ $ ) $ $ ) Weighted average shares outstanding See Notes to Consolidated Financial Statements 5 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPRESENTATIVE INCOME (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net income $ $ ) $ $ ) Other comprehensive income, net of tax: Effects of foreign currency conversion ) ) Total other comprehensive, not of tax ) ) Comprehensive income ) ) Comprehensive income attributable to the noncontrolling interest ) Comprehensive income attributable to China Du Kang Co., Ltd. $ $ ) $ $ ) See Notes to Consolidated Financial Statements 6 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, (unaudited) (unaudited) Cash Flows from Operating Activities Net income (loss) including noncontrolling interest $ $ ) Adjustments to reconcile net income (loss) including noncontrolling interest to net cash provided (used) by operating activities: Imputed interest - Depreciation Amortization Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase)/Decrease in others receivable ) (Increase)/Decrease in prepaid expenses ) ) (Increase)/Decrease in inventories ) ) Increase in accounts payable Increase/(Decrease) in accrued expenses Increase in other payable Increase in taxes payable (Decrease) in deferred revenue (Decrease) in lease liabilities ) ) Net cash (used) by operating activities ) ) Cash Flows from Investing Activities Purchase of fixed assets ) ) Purchase of land use right - ) Net cash (used) by investing activities ) ) Cash Flows from Financing Activities Proceeds from related parties - Repayments to related parties - ) Net cash provided by financing activities - Increase (decrease) in cash ) ) Effects of exchange rates on cash Cash at beginning of period Cash at end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid (received) during year for: Interest $ $ Income taxes $ $ - See Notes to Consolidated Financial Statements 7 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- BASIS OF PRESENTATION The accompanying unaudited financial statements of China Du Kang Co., Ltd. and subsidiaries, (the “Company” or "China Du Kang") were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes that the following disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and the notes for the year ended December 31, 2011. These unaudited financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of Management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented. Operating results for the three and six months ended June 30, 2012, are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. Note 2- ORGANIZATION AND BUSINESS BACKGROUND China Du Kang Co., Ltd (“China Du Kang” or the “Company”) was incorporated in the State of Nevada on January 16, 1987. Currently, through its wholly owned subsidiary, Hong Kong Merit Enterprise Limited (“Merit”),the Company is engaged in the business of production and distribution of distilled spirits with the brand name of “Baishui Dukang”in the People's Republic of China ("PRC"). The Company also licenses the brand name to other liquor manufactures and liquor stores in PRC.The Company's structure is summarized in the following chart. 8 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2- ORGANIZATION AND OPERATIONS (continued) China Du Kang Co., Ltd. ("China Du Kang") Incorporated in the State of Nevada on January 16, 1987 Acquiring 100% equity interest on 2/11/2008 Hong Kong Merit Enterprise Limited “Merit" Incorporated in Hong Kong on September 8, 2006 Acquiring 100% equity interest on 1/22/2008 Shaanxi Huitong Food Development Co., Inc. “Huitong” Incorporated in Shaanxi Province, PRC on August 9, 2007 Acquiring 98.24% equity interest on 12/26/2007 The equity interest changed to 83.47% on October 1, 2011 Shaanxi Xidenghui Technology Stock Co., Ltd. “Xidenghui” Incorporated in Shaanxi Province, PRC on March 29, 2001 Acquiring 90.51% equity interest on 5/15/2002 Acquiring 70% equity interest on 11/12/2007 Shaanxi Baishui Dukang Liquor Co., Ltd. “Baishui Dukang” Incorporated in Shaanxi Province, PRC on March 1, 2002 Shaanxi Baishui Dukang Liquor Brand Management Co., Ltd. “Brand Management” Incorporated in Shaanxi Province, PRC on November 12, 2007 9 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP").This basis of accounting differs from that used in the statutory accounts of the Company, which are prepared in accordance with the "Accounting Principles of China" ("PRC GAAP").Certain accounting principles, which are stipulated by US GAAP, are not applicable in the PRC GAAP.The difference between PRC GAAP accounts of the Company and its US GAAP consolidated financial statements is immaterial. The consolidated financial statements include the accounts of the Company and all its majority-owned subsidiaries which require consolidation.Inter-company transactions have been eliminated in consolidation. Certain amounts in the prior year's consolidated financial statements and notes have been revised to conform to the current year presentation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Actual results when ultimately realized could differ from those estimates. Subsequent Events The Company evaluated subsequent events through the date of issuance of these financial statements. We are not aware of any significant events that occurred subsequent to the balance sheet date but prior to the filing of this report that would have a material impact on our consolidated financial statements. 10 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign Currencies Translation The Company maintains its books and accounting records in PRC currency "Renminbi" ("RMB"), which is determined as the functional currency.Transactions denominated in currencies other than RMB are translated into RMB at the exchange rates quoted by the People’s Bank of China (“PBOC”) prevailing at the date of the transactions. Monetary assets and liabilities denominated in currencies other than RMB are translated into RMB using the applicable exchange rates quoted by the PBOC at the balance sheet dates. Exchange differences are included in the statements of changes in owners' equity.Gains and losses resulting from foreign currency transactions are included in operations. The Company’s financial statements are translated into the reporting currency, the United States Dollar (“US$”).Assets and liabilities of the Company are translated at the prevailing exchange rate at each reporting period end. Contributed capital accounts are translated using the historical rate of exchange when capital is injected. Income and expense accounts are translated at the average rate of exchange during the reporting period.Translation adjustments resulting from translation of these consolidated financial statements are reflected as accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. The exchange rates used for foreign currency translation were as follows (USD$1 RMB): Period Covered Balance Sheet Date Average Rates Six months ended June 30, 2012 Six months ended June 30, 2011 Year ended December 31, 2011 Statement of Cash Flows In accordance with FASB ASC 230, “Statement of Cash Flows," cash flows from the Company’s operations is calculated based upon the functional currency. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. 11 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The Company recognizes revenue when the earnings process is complete, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, the selling price is fixed or determinable, and collectability is reasonably assured. (1) Sales of Liquor The Company generally sells liquor to liquor distributors with which the Company executed an exclusive distributor contract, pursuant to which the distributor cannot act as a distributor for any other products ofa third party.The Company recognizes liquor sales revenue when the significant risks and rewards of ownership have been transferred pursuant to PRC law, including such factors as when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, sales and value-added tax laws have been complied with, and collectability is reasonably assured. The Company generally recognizes revenue from sales of liquor when its products are shipped. The Company does not provide an unconditional right of return, price protection or any other concessions to our customers.Sales returns and other allowances have been immaterial in our operation. (2) License Fees (a) License fees from liquor manufactures We authorize liquor manufacturers who comply with our requirements to use certain sub brand names of “Baishui Dukang” to process the production of liquor and to sell to customers within the designated area in a certain period of time. The amount of license fee varies based on the sales territory and the number of sub brand names. We generally collect the entire license fee when the license agreement is executed, and then recognize license fee revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. (b) License fees from liquor stores We also authorize liquor stores who comply with our requirements to exclusively sell certain sub brand names of “Baishui Dukang” products within the designated area in a certain period of time. The amount of license fee varies based on the sales territory and the number of sub brand names. We generally collect the entire license fee when the agency agreement is executed, and then recognize license fee revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. 12 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Deferred Revenue Deferred revenue consists of prepayments to the Company for products that have not yet been delivered to the customers and franchise fees received upfront for services that have not yet been rendered and accepted.Payments received prior to satisfying the Company’s revenue recognition criteria are recorded as deferred revenue. Cost of License Fees Costs of franchise fees principally include the costs to prepare the franchise contracts and the payroll to employees who are responsible for inspection and monitoring the franchisees. These expenses are immaterial and therefore included in the general and administrative expenses. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, deposits in banks with maturities of three months or less, and all highly liquid investments which are unrestricted as to withdrawal or use, and which have original maturities of three months or less. Others Receivable Others receivable principally includes advances to employees who are working on projects on behalf of the Company.After the work is finished, they will submit expense reports with supporting documents to the accounting department. Upon being properly approved, the expenses are debited into the relevant accounts and the advances are credited out. Cash flows from these activities are classified as cash flows from operating activities. Concentrations of Credit Risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with various financial institutions in the PRC which do not provide insurance for the amounts on deposit.The Company has not experienced any losses in such accounts and believes it is not exposed to significant credit risk in this area. Fair Value of Financial Instruments The carrying value of financial instruments including cash and cash equivalents, receivables, prepaid expenses, accounts payable, and accrued expenses, approximates their fair value due to the relatively short-term nature of these instruments. 13 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Inventories Inventories are stated at the lower of cost or market value. Actual cost is used to value raw materials and supplies. Finished goods and work-in-progress are valued on the weighted-average-cost method. Elements of costs in finished good and work-in-progress include raw materials, direct labor, and manufacturing overhead. Baishui Dukang, one of our subsidiaries, is engaged in the distillery business.Pursuant to the production requirement, all spirits that are newly distilled from sorghum, so call “liquor base”, must be barrel-aged for several years, so we bottle and sell only a portion of our liquor base inventory each year.We classify barreled liquor base as work-in-progress. Following industry practice, we classify all barreled liquor base as a current asset. Property, Plant and Equipment Property, plant and equipment are carried at cost.The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. Depreciation is calculated on a straight-line basis over the estimated useful life of the assets without residual value.The percentages or depreciable life applied are: Building and warehouses 20 years Machinery and equipment 7-10 years Office equipment and furniture 5 years Motor vehicles 5 years Leased assets Lease duration Intangible Assets Intangible assets are carried at cost.Amortization is calculated on a straight-line basis over the estimated useful life of the assets without residual value.The percentages or amortizable life applied are: Land use right 50 years Trade Mark 10 years 14 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Land Use Right All land belongs to the State in PRC.Enterprises and individuals can pay the State a fee to obtain a right to use a piece of land for commercial purpose or residential purpose for an initial period of 50 years or 70 years, respectively.The land use right can be sold, purchased, and exchanged in the market.The successor owner of the land use right will reduce the amount of time which has been consumed by the predecessor owner. The Company owns the right to use three pieces of land, approximately 657 acres, 2.4 acres, and 7.8 acres, located in Weinan City, Shaanxi Province through February, 2051, March 2055, and May 2059.The costs of these land use rights are amortized over their prospective beneficial period, using the straight-line method with no residual value. Valuation of Long-Lived assets Long-lived assets and certain identifiable intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Long-term Investment On March 1, 2006, Xidenghui executed an investment agreement with Shaanxi Yichuan Nature Park Co., Inc., pursuant to which, Xidenghui agreed to invest cash of $1,596,254 (RMB 12,000,000) to establish a joint-venture named Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd., F/K/A Shaanxi Yellow-river Wetlands Park Co., Ltd., and owns 7.9% equity ownership interest therein. Shaanxi Yellow-river Wetlands Park Co., Ltd. is engaged in the business of recreation and entertainment. Xidenghui finished the investment contribution in September 2007.As the project is currently ongoing, management believes the amount invested approximates the fair value and uses the cost method to record the investment. Advertising Costs The Company expenses advertising costs as incurred or the first time the advertising takes place, whichever is earlier, in accordance with the FASB ASC 720-35, “Advertising Costs."The advertising costs were $4,268, and $19,267 for the six months ended June 30, 2012 and 2011, respectively. 15 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Research and Development Costs Research and development costs relating to the development of new products and processes, including significant improvements and refinements to existing products, are expensed when incurred in accordance with the FASB ASC 730, "Research and Development." Research and development costs were immaterial for the six months ended June 30, 2012 and 2011, respectively. Value-added Tax ("VAT") Sales revenue represents the invoiced value of goods, net of a value-added tax (VAT).All of the Company’s products that are sold in PRC are subject to a Chinese value-added tax at a rate of 17% of the gross sales price or at a rate approved by the Chinese local government.This VAT may be offset by VAT paid on purchase of raw materials included in the cost of producing the finished goods. The Company presents VAT on a net basis. Sales Tax and Sales Tax Affixation Brand Management derives license fees revenue, which is subject to sales tax and sales tax affixation in PRC. Sales tax rate is 5% of the gross sales, and sales tax affixation is approximately 10% of the sales tax, or 0.05% of the gross sales. The Company presents sales tax and sales tax affixation on a net basis. License fee revenue represents the invoiced amount, net of sales tax and sales tax affixation. Excise Tax Baishui Dukang produces and distributes distilled liquor, which is subject to excise tax in PRC. The excise tax rate is $0.14 (RMB1.00) per kilogram and 10%-20% of gross sales revenue. The Company presents excise tax on a net basis. Sales revenue from sales of liquor represents the invoiced value of liquor sold, net of excise tax. Related Parties A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. 16 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Due from/to Affiliates Due from/to affiliates represent temporally short-term loans to/from affiliates, which are directly or indirectly, beneficially and in the aggregate, majority-owned and controlled by directors and principal shareholders of the Company.These loans are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand.Cash flows from due from related parties are classified as cash flows from investing activities.Cash flows from due to related parties are classified as cash flows from financing activities. Loans from Directors and Officers Loans from directors and officers are temporally short-term loans from our directors and officers to finance the Company’s operation due to lack of cash resources.These loans are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand.Cash flows from these activities are classified as cash flows from financing activates. Imputed Interest The Company has financed it business operation through short-term borrowings from various related parties. These short-term borrowings are non-secured, non-interest bearing with no fixed repayment date. The imputed interests are assessed as an expense to the business operation and an addition to the paid-in capital. The calculation is performed quarterly based on the average outstanding balance and the market interest rate. The interest rate used in the calculation of imputed interest for the six months ended June 30, 2011 was 6.375%. The imputed interest expense was $0 and $523,335 for the six months ended June 30, 2012 and 2011. Pension and Employee Benefits Full time employees of the PRC entities participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. Management believes full time employees who have passed the probation period are entitled to such benefits.The total provision for such employee benefits was $38,495 and $36,305 for the six months ended June 30, 2012 and 2011, respectively. 17 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Government Subsidies The Company records government grants as current liabilities upon reception.Government subsidy revenue is recognized only when there is reasonable assurance that the Company has complied with all conditions attached to the grant.Government subsidies are generally exempt from income tax. The Company recognized government subsidy of $260,849 and $0 for the six months ended June 30, 2012 and 2011, respectively. Income Taxes The Company accounts for income tax in accordance with FASB ASC 740-10-25, which requires the asset and liability approach for financial accounting and reporting for income taxes.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Although the PRC Income Tax Law allowsan enterprises to offset their future net income with operating losses carried forward, an enterprise needs approval from the local tax authority before it can claim such tax benefit, and the outcome of the application is generally uncertain.Therefore, management established a 100% valuation allowance for the operation losses carried forward and no deferred tax assets have been recorded. Effective January 1, 2007, the Company adopted a new FASB guidance, which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements. The new FASB guidance prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The new FASB guidance also provides guidance on de-recognition of tax benefits, classification on the balance sheet, interest and penalties, accounting in interim periods, disclosure, and transition.In accordance with the new FASB guidance, the Company performed a self-assessment and concluded that there were no significant uncertain tax positions requiring recognition in its consolidated financial statements. The Company accounts for income taxes in interim periods in accordance with FASB ASC 740-270, "Interim Reporting."The Company has determined an estimated annual effect tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company's fiscal year to its best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. The Company may from time to time be assessed interest or penalties by major tax jurisdictions. In the event it receives an assessment for interest and/or penalties, it will be classified in the financial statements as tax expense. 18 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Statutory Reserves Pursuant to the applicable laws in PRC, PRC entities are required to make appropriations to three non-distributable reserve funds, the statutory surplus reserve, statutory public welfare fund, and discretionary surplus reserve, based on after-tax net earnings as determined in accordance with the PRC GAAP, after offsetting any prior years’ losses. Appropriation to the statutory surplus reserve should be at least 10% of the after-tax net earnings until the reserve is equal to 50% of the Company's registered capital.Appropriation to the statutory public welfare fund is 5% to 10% of the after-tax net earnings.The statutory public welfare fund is established for the purpose of providing employee facilities and other collective benefits to the employees and is non-distributable other than in liquidation.Beginning from January 1, 2006, enterprise is no longerrequired to make appropriation to the statutory public welfare fund.The Company does not make appropriations to the discretionary surplus reserve fund. Since the Company has been accumulating deficit, no contribution has been made to statutory surplus reserve fund and statutory public welfare reserve fund to date. The company will be required to make contribution to the statutory surplus reserve fund and statutory public welfare reserve fund upon the achievement of positive retained earnings, which means elimination of accumulated deficit and making further positive net income. Comprehensive Income FASB ASC 220, “Comprehensive Income," establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive income, as presented in the accompanying statements of changes in owners' equity consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. Segment Reporting FASB ASC 820, “Segments Reporting," establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company currently operates in two principal business segments. 19 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Earnings (Loss) Per Share The Company reports earnings per share in accordance with FASB ASC 260, “Earnings Per Share," which requires presentation of basic and diluted earnings per share in conjunction with the disclosure of the methodology used in computing such earnings per share.Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the period.Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.There are no potentially dilutive securities outstanding (options and warrants) for the six months ended June 30, 2012 and 2011, respectively. Fair Value of Measurements Accounting principles generally accepted in the United States define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Additionally, the inputs used to measure fair value are prioritized based on a three-level hierarchy. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: Level 1: Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2: Input other than quoted market prices that are observable, either directly or indirectly, and reasonably available.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Company. Level 3: Unobservable inputs.Unobservable inputs reflect the assumptions that the Company develops based on available information about what market participants would use in valuing the asset or liability. An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Availability of observable inputs can vary and is affected by a variety of factors. The Company uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 and Level 2 assets or liabilities. 20 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) released Accounting Standards Update No. 2011-12 (“ASU 2011-12”), Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05. ASU 2011-12 defers only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The provisions of ASU 2011-12 became effective in fiscal years beginning after December 15, 2011. The adoption of ASU 2011-12 did not materially impact our financial statements. In September 2011, the Financial Accounting Standards Board (FASB) issued a revised standard on testing for goodwill impairment. The revised standard allows an entity to first assess qualitatively whether it is necessary to perform step one of the two-step annual goodwill impairment test. An entity is required to perform step one only if the entity concludes that it is more likely than not that a reporting unit’s fair value is less than its carrying amount, a likelihood of more than 50 percent. An entity can choose to perform the qualitative assessment on none, some, or all of its reporting units. Moreover, an entity can bypass the qualitative assessment for any reporting unit in any period and proceed directly to step one of the impairment test, and then perform the qualitative assessment in any subsequent period. The revised standard is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted. The adoption of this new guidance did not have a material effect on the Company’s financial position, results of operations, and cash flows. In June 2011, the FASB issued amended disclosure requirements for the presentation of comprehensive income. The amended guidance eliminates the option to present components of other comprehensive income (OCI) as part of the statement of changes in equity. Under the amended guidance, all changes in OCI are to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive financial statements. The changes are effective January 1, 2012. Early application is permitted.The adoption of this new guidance did not have a material effect on the Company’s financial position, results of operations, and cash flows. In January 2011, the FASB temporarily deferred the disclosures regarding troubled debt restructurings which were included in the disclosure requirements about the credit quality of financing receivables and the allowance for credit losses which was issued in July 2010.In April 2011, the FASB issued additional guidance and clarifications to help creditors in determining whether a creditor has granted a concession, and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The new guidance and the previously deferred disclosures are effective July 1, 2011 applied retrospectively to January 1, 2011. Prospective application is required for any new impairments identified as a result of this guidance. The adoption of this new guidance did not have a material effect on the Company’s financial position, results of operations, and cash flows. 21 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4- ACCOUNTS RECEIVABLE Accounts receivable consists of the following: June 30, December 31, (unaudited) Accounts receivable $ $ Less: Allowance for doubtful accounts - - Accountsreceivable, net $ $ Bad debt expense charged to operations was $0 and $0 for the six months ended June 30, 2012 and 2011, respectively. Note 5- PREPAID EXPENSES Prepaid expenses consist of the following: June 30, December 31, (unaudited) Machinery and parts $ $ Construction projects - Raw materials and supplies Packing and supply materials Office expenses - Total $ $ Note 6- INVENTORIES Inventories consist of following: June 30, December 31, (unaudited) Finished goods $ $ Work-in-progress Raw materials Supplies and packing materials Total $ $ 22 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7- PROPERTY, PLANT AND EQUIPMENT The following is a summary of property, plant and equipment: June 30, December 31, (unaudited) Building and warehouses $ $ Machinery and equipment Office equipment and furniture Motor vehicles Leased assets Total Less: Accumulated depreciation ) ) Add: Construction in progress Total property, plant and equipment, net $ $ Depreciation expense charged to operations was $267,137 and $182,075 for the six months ended June 30, 2012 and 2011, respectively. Depreciation expense with respect to production equipment that was charged to cost of sales was $226,847 and $121,967 for the six months ended June 30, 2012 and 2011, respectively.The remainder, depreciation expense attributable to equipment used in administration, was $40,290 and $60,108 for the six months ended June 30, 2012 and 2011, respectively, and was included in general and administration expenses. Note 8- INTANGIBLE ASSETS The following is a summary of intangible assets, less amortization: June 30, December 31, (unaudited) Land use right $ $ Trade Mark of "Xidenghui" Trade Mark of "Baishui Du Kang" Total intangible assets Less: Accumulated amortization ) ) Total intangible assets, net $ $ Amortization expense charged to operations was $21,852 and $23,820 for the three months endedJune 30, 2012 and 2011, respectively. 23 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9- ACCRUED EXPENSES Accrued expenses consist of the following: June 30, December 31, (unaudited) Accrued payroll $ $ Accrued employee benefits Accrued pension and employee benefit Accrued office expenses Total $ $ Note 10- TAXES PAYABLE Taxes payable consists of the following: June 30, December 31, (unaudited) Income tax $ $ Sales tax and sales tax affixation Excise taxes Value-added Tax ("VAT") Other taxes Total taxes payable $ $ The Company’s subsidiary, Xidenghui, have certain tax deferred assets such as net operating loss to apply against current period’s taxable income. The Company’s subsidiary, Brand Management, is subject to income tax. The income tax rate is 25%. 24 CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 11- SALES OF LIQUOR TO RELATED PARTY The Company generally sells liquor to liquor distributors. Some of these liquor distributors are our affiliates, which are directly or indirectly, beneficially and in the aggregate, majority-owned and controlled by directors and principal shareholders of the Company.The price we sell liquor to third parties. The amount sold to these affiliates follows: For the Three Months Ended For the Six Months Ended June 30, June 30, Name of Related Party Description Shaanxi Dukang Group Co., Ltd. Affiliate 1 $ Shaanxi Baishui Dukang Commercial and Trade Co., Ltd. Affiliate 2 - - Shaanxi Baishui Shiye Co., Ltd.(F/K/A Shaanxi Baishui Dukang Trade Co., Ltd.) Affiliate 3 $ Accounts receivable from related parties consists of the following: June 30, December 31, Name of Related Party
